Citation Nr: 0609698	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-19 795	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for a left leg 
disability.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability. 

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral knee 
disability. 

4. Whether new and material evidence has been presented to 
reopen the claim of service connection for a right leg 
disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

L. Cryan, Counsel
INTRODUCTION

The veteran served on active duty from January 1958 to May 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The reopened claims of service connection for a low back 
disability, a bilateral knee disability, and a right leg 
disability are REMANDED to the agency of original 
jurisdiction via the Appeals Management Center (AMC), in 
Washington, D.C. 


FINDINGS OF FACT

1. A left leg disability is not shown. 

2. In a February 1999 rating decision, the RO denied service 
connection for a low back disability, a bilateral knee 
disability, and a right leg disability; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.

3. The additional evidence submitted since the February 1999 
rating decision by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim of service connection for a low 
back disability, and therefore raises a reasonable 
possibility of substantiating the claim.

4. The additional evidence submitted since the February 1999 
rating decision by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim of service connection for a 
bilateral knee disability, and therefore raises a reasonable 
possibility of substantiating the claim.

5. The additional evidence submitted since the February 1999 
rating decision by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim of service connection for a right 
leg disability, and therefore raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1. A left leg disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002); 38 
C.F.R. § 3.303 (2005).

2. The February 1999 rating decision became final.  38 
U.S.C.A. § 7105 (West 2002).

3. New and material evidence has been presented since the 
February 1999 rating decision, and the claim of service 
connection for a low back disability is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

4. New and material evidence has been presented since the 
February 1999 rating decision, and the claim of service 
connection for a bilateral knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

5. New and material evidence has been presented since the 
February 1999 rating decision, and the claim of service 
connection for a right leg disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).




VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006), holding that the VCAA notice 
requirements in a claim of service connection must also 
include provisions, pertaining to the degree of disability 
and the effective date of the disability in the event of the 
award of service connection. 

In this case, the RO provided pre-adjudication VCAA notice by 
letter in September 2002.  The notice included the type of 
evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  On the claims 
to reopen, the veteran was notified that he had to submit new 
and material evidence.  The veteran was informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  In the statement of the case, dated in June 2003, 
the RO cited the pertinent provision of 38 C.F.R. § 3.159 
that the claimant provide any evidence in his possession that 
pertained to a claim.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

To the extent that the notice of the provisions of 38 C.F.R. 
§ 3.159 came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  However the action of 
the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument, which he did, and 
evidence, and to address the issues at a hearing, which he 
also did.  For these reasons, the veteran has not been 
prejudiced by lateness of the notice of the pertinent 
provisions of 38 C.F.R. § 3.159.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

On the claim of service connection for the left leg 
disability, although the VCAA notice did not include the 
provisions, pertaining to the degree of disability or the 
effective date of the award, if granted, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision as the preponderance of the evidence is 
against the claim of service connection for a left leg 
disability; therefore, any questions as to the degree of 
disability or effective date to be assigned is rendered moot.   

As for the claims to reopen, the claims are remanded for 
further procedural and evidentiary development so no final 
decision has been made on the claims, and the veteran has not 
been prejudiced by the Board's action. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The evidence of record contains 
service medical records and VA records and statements and 
testimony of the veteran.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible and no further assistance 
in developing the facts pertinent to the issues is required 
to comply with the duty to assist under the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection: Left Leg

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a left leg injury.  The records do 
show that in April 1961 a skin graft was taken from the left 
thigh.  And service connection has been granted for the scar 
at the donor site on the left thigh.  

After service on VA examination in October 1987, the veteran 
reported occasional inflammation at the scar site; however, 
he did not complain of a chronic disability of the left leg.  
On examination, there was no evidence of neurovascular or 
musculoskeletal residuals and the clinical findings for the 
joint were normal with normal range of motion.  

At the veteran's hearing in November 2004, the veteran's 
representative stated that the veteran reported to him that 
his left leg had been bothering him for many years, but that 
he did not have a diagnosis of a current left leg disability 
and that there was no evidence to submit.  

Where as here, the determinative issue involves a question of 
a medical diagnosis, that is, evidence of current disability, 
competent medical evidence is required to support the claim.  
As the service medical records and the post-service medical 
records contain no evidence of residuals of left leg injury, 
there is no medical evidence of current disability.  In 
absence of proof of a present left leg disability, there can 
be no valid claim, and the claim fails.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

As the preponderance of the evidence is against the  claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Claims to Reopen 

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim. 38 U.S.C.A. § 5108.

As the claims to reopen were received in July 2002, the 
current regulatory definition of new and material evidence 
under 38 C.F.R. § 3. 156 applies. 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2005). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Low Back Disability 

The evidence previously of record consisted of the service 
medical and personnel records, disclosing that in May 1959 
the veteran complained of back pain with no history of an 
injury.  There was no abnormal finding or diagnosis.  The 
remainder of the service medical records, including the 
report of separation examination, contain no complaint, 
finding, or history of a back injury. 

Service personnel records show that in 1964 the veteran 
attended The Airborne School. 

After service on initial VA examination in December 1971, 
there was full range of motion with pain at the extremes.  An 
X-ray of the lumbosacral spine was normal.  There was no 
diagnosis. 

In a June 1973 decision, the Board denied the veteran's 
original application of service connection on grounds that 
there was no evidence of a back disability.  In June 1995 and 
February 1999, the RO denied the veteran's applications to 
reopen the claim of service connection for a back disability 
as no additional relevant evidence was submitted.  After the 
veteran was notified of the adverse determination in February 
1999 and of his procedural and appellate rights, he did not 
appeal the rating decision.  And the February 1999 rating 
decision became final. 

In July 2002, the veteran filed his current application to 
reopen the claim of service connection for a back disability. 

The additional evidence presented since the February 1999 
rating decision consists VA records disclosing degenerative 
joint disease of the lumbar spine by X-ray (1990), 
degenerative disc disease by X-ray (2001), and degenerative 
disc disease and stenosis by MRI and low back pain (2002).  

In November 2004, the veteran testified that his current 
disabilities were not the result of a single injury, but 
rather, were due to several years of wear and tear on his 
joints during military service.  

As the claim was previously denied because there was no 
evidence of a back disability, the additional evidence of 
post-service degenerative joint and disc disease is new and 
material because it relates to an unestablished fact 
necessary to substantiate the claim, namely, evidence of 
current disability, the absence of which was the basis for 
the prior denial of the claim, and it raises a reasonable 
possibility of substantiating the claim.  For this reason, 
the additional evidence is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Bilateral Knee Disability and Right Leg Disability

The evidence previously of record consisted of the service 
medical and personnel records, including the reports of 
entrance and separation examinations, which contain no 
complaint, finding, or history of a bilateral knee or right 
leg abnormality. 

Service personnel records show that in 1964 the veteran 
attended The Airborne School. 

In a June 1995 rating decision, the RO denied the veteran's 
claim of service connection for a bilateral knee condition 
because a bilateral knee problem was not shown during 
service.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.  

In February 1999, the RO denied the veteran's application to 
reopen the claim of service connection for a bilateral knee 
disability on the same grounds, that was, no disability shown 
during service.  The additional evidence consisted of a VA 
record, documenting bilateral chondromalacia in September 
1997.  The RO also denied service connection for a right leg 
disability because it was also not shown during service.  
After the veteran was notified of the adverse determinations 
and of his procedural and appellate rights, he did not appeal 
the rating decision. 

In July 2002, the veteran filed his current applications to 
reopen the claims of service connection for a bilateral knee 
disability and for a right leg disability. 

The additional evidence presented since the February 1999 
rating decision consists VA records disclosing an old 
fracture of the distal right femur by X-ray (1994), 
degenerative changes of the right knee by X-ray (1995), left 
patella spurring by X-ray (1997), and bilateral 
osteoarthritic changes by X-ray (2001). 

Also VA records disclose that in January 2002, the veteran 
complained of right leg pain of greater than five years' 
duration.  The assessment was probable peroneal tendinitis.  
When he was seen in July 2002, the veteran related his knee 
and right heel problems to injuries while assigned to an 
airborne unit. 

In November 2004, the veteran testified that his current 
disabilities were not the result of a single injury, but 
rather, were due to several years of wear and tear on his 
joints during military service.  He estimated that he had 
about 30 parachute jumps.  

As the claims were previously denied because there was no 
evidence of a bilateral knee disability or right leg 
disability during service, the additional evidence, 
documenting current bilateral knee and right leg pathology, 
combined with the veteran's testimony of have had about 30 
parachute jumps during service is new and material because it 
relates to an unestablished fact necessary to substantiate 
the claims, namely, evidence of current disability, and a 
possible association with service, the absence of which was 
the basis for the prior denial of the claims, and it raises a 
reasonable possibility of substantiating the claims.  For 
this reason, the additional evidence is new and material and 
the claims are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


ORDER

Service connection for a left leg disability is denied. 

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened. 

As new and material evidence has been presented, the claim of 
service connection for a bilateral knee disability is 
reopened.

As new and material evidence has been presented, the claim of 
service connection for a right leg disability is reopened.


REMAND

Having reopened the claims of service connection for a low 
back disability, a bilateral knee disability, and a right leg 
disability, further procedural and evidentiary development is 
needed.  Accordingly, the case is REMANDED to the RO, via the 
AMC, for the following action:

1. Under the VCAA, notify the veteran of 
all the elements for establishing service 
connection, including degree of 
disability and the effective date of the 
disability in the event of the award of 
service connection. 

2. Obtain VA records from the Charleston 
VAMC since 2002. 

3. Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of a low back, bilateral knee, 
or right leg disability.  The claims 
folder must be made available for review 
by the examiner. 

In addressing the etiology of the 
disabilities, the examiner is asked 
to express an opinion as to whether 
it is at least as likely as not that 
any current low back, bilateral 
knee, or right leg disability is 
related to the veteran's experience 
and history of about 30 parachute 
jumps during service. 

In formulating an opinion, the term 
"at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against causation. 

Also, the examiner is asked to 
comment on the clinical significance 
of a single entry of low back pain 
in service before the veteran's 
airborne training and the X-ray 
finding on VA examination in 1971 in 
the context of the later VA records 
disclosing degenerative joint 
disease of the lumbar spine by X-ray 
(1990) and degenerative disc disease 
by X-ray (2001). 

3. Following completion of the above, 
adjudicate the claims of service 
connection for a low back disability, a 
bilateral knee disability, and a right leg 
disability, considering all the evidence 
of record.  If any benefit 


sought on appeal remains denied, then 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
	GEORGE E. GUIDO JR.  
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


